



COURT OF APPEAL FOR ONTARIO

CITATION: Canada (Justice) v. Scott, 2013 ONCA
    277

DATE: 20130429

DOCKET: C55906

Rosenberg, Watt and Pepall JJ.A.

IN THE MATTER OF an application for judicial review pursuant
    to s. 57 of the Extradition Act, S.C. 1999, c. 18

BETWEEN

The Minister of Justice for Canada

Respondent

and

Donovan Dwight Scott aka Duvaogh Lee Brown

Applicant

James A. Brown, for the applicant

Monika K. Rahman, for the respondent

Heard: April 26, 2013

On application for judicial review of the surrender order
    of the Minister of Justice, dated June 20, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The applicant has not shown that the Ministers decision was
    unreasonable. The applicant alleged that he faced a serious risk of torture if
    returned to Arkansas. The applicant presented no evidence to the Minister to
    show that he was at a serious risk as a result of the use of solitary
    confinement or the potential of sexual assault. The material provided by the
    Arkansas Department of Corrections was a basis, in the absence of anything
    else, for the Ministers opinion to decide to extradite without assurances.

[2]

Accordingly, the application is dismissed.


